Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/7/2022 has been entered.  All previous objections and 112 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Wong on February 22, 2022.
The application has been amended as follows: 
In claim 3, line 9, the phrase “a tube” has been changed to –the tubing that is—
	In claim 10, line 8, the phrase “translationally,” has been deleted
	Claim 12 has been replaced with the following:
—12. The pump assembly of Claim 10, wherein, for the pump position, the rotor body is spaced from the raceway a first distance, and 


Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a pump comprising a raceway having an inner surface; a rotor body facing the inner surface of the raceway, the rotor body being rotatable relative to the raceway, the rotor body being mounted relative to the raceway between a pump position, wherein the rotor body is spaced from the inner surface of the raceway a first distance, and a tube load position, wherein the rotor body is spaced from the inner surface of the raceway a second distance greater than the first distance; an electric rotor motor coupled to the rotor body to rotate the rotor body, one or more rollers arranged on the rotor body to contact tubing disposed between the rotor body and the raceway at least when the rotor body is in the pump position; however, the prior art of record does not further disclose or reasonably teach in combination an electric loading motor coupled to a motor mount supporting the electric rotor motor, the electric loading motor configured to move the motor mount at least rotationally, or both translationally and rotationally relative to the raceway to cause the rotor body to move between the pump position and the tube load position, wherein the electric loading motor reciprocatingly drives a push rod extending through a block and engaging a support of the rotor body to move the rotor body between the pump position and tube load position.

Regarding claim 10, the prior art of record discloses or reasonably teaches in combination a pump assembly comprising a raceway that includes an arc having a first arc end and a second arc end; a rotor body spaced from the raceway; an electric rotor motor configured to rotate the rotor body to urge fluid through a tube disposed between the raceway and the rotor body; a loading motor; and a button or key operable by a person or controller to energize the loading motor; and a controller configured to: automatically prevent the rotor body from stopping at one or more predetermined angular positions or to control the electric rotor motor so it will stop on non-critical angular positions, the one or more predetermined angular positions including the first arc end, the second arc end, or both the first arc end and the second arc end; however, the prior art of record does not further disclose or reasonably teach in combination a loading motor coupled to a motor mount supporting the electric rotor motor, the loading motor configured to move the motor mount either rotationally, or translationally and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746